    Case 4:19-cv-00419-MWB-MA Document 10 Filed 10/15/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM SMITH,                                    No. 4:19-CV-00419

           Petitioner,                           (Judge Brann)

     v.

LAWRENCE P. MAHALLY, et al.,

          Respondents.

                                  ORDER

                             OCTOBER 15, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2254, Doc 1, is DISMISSED;

    2.    A certificate of appealability shall not issue. Any appeal

          from this order is deemed to be frivolous and not taken in

          good faith. See 28 U.S.C. § 1915(a)(3); and

    3.    The Clerk of Court is directed to CLOSE this matter.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
